 

THIS PROMISSORY NOTE IS SUBJECT TO THE TERMS OF THAT CERTAIN AMENDED AND
RESTATED SUBORDINATION AND INTERCREDITOR AGREEMENT AMONG LATERAL JUSCOM FEEDER
LLC, THE OBLIGOR, BRIAN MCMAHON, AND THE HOLDER DATED AS OF JULY 2, 2019 AS SUCH
SUBORDINATION AND INTERCREDITOR AGREEMENT MAY BE AMENDED, RESTATED, REPLACED,
SUPPLEMENTED, OR OTHERWISE MODIFIED FROM TIME TO TIME (THE “SUBORDINATION AND
INTERCREDITOR AGREEMENT”).

 

AMENDED AND RESTATED PROMISSORY NOTE

 

$1,046,499.85 July 2, 2019

 

This Note amends and restates the Promissory Note, dated as of February 12, 2019
(the “Original Note”), by Obligor (as hereinafter defined) in favor of the
Holder (as hereinafter defined). This Note is not being given by the Obligor or
accepted by the Holder in satisfaction of said indebtedness or as a novation
with respect thereto. The undersigned, FTE Networks, Inc., a Nevada corporation
(the “Obligor”), hereby promises to pay to Fred Sacramone (the “Holder”), with
an address at 34 Haas Road, Basking Ridge, NJ 07920, subject to the terms and
conditions set forth herein and in the manner and at the place hereafter set
forth, the principal sum of One Million Forty Six Thousand Four Hundred Ninety
Nine Dollars and Eighty Five Cents ($1,046,499.85) (the “Principal Amount”),
which such amount shall be paid in accordance herewith, together with interest
accrued thereon, computed at the rate of Twelve percent (12%) per annum on the
outstanding, unpaid Principal Amount of the Original Note, from February 12,
2019 until the date such outstanding Principal Amount of this Promissory Note
(as the same may be amended, supplemented, restated or otherwise modified from
time to time in accordance with its terms, this “Note”) has been paid in full.
The Obligor and the Holder are sometimes hereinafter collectively called the
“Parties” and each individually called a “Party”. The “Obligations” include the
outstanding Principal Amount, together with any accrued and unpaid interest
thereon and all fees, costs and expenses owed to the Holder under this Note,
whether incurred before or after the commencement of a proceeding under the U.S.
Bankruptcy Code.

 

1. Repayment. Subject to the terms of the Senior Credit Agreement (as defined in
the Subordination and Intercreditor Agreement) and the Subordination and
Intercreditor Agreement, the Obligor shall pay the Principal Amount on the
earliest to occur (the “Maturity Date”) of (a) September 30, 2020, (b) the
acceleration of the maturity of this Note by the Holder upon the occurrence of
an Event of Default (as defined below), and (c) a Sale of Obligor (as defined
below), in each case subject to the terms of the Subordination and Intercreditor
Agreement. All accrued and unpaid interest on the Original Note as of July 2,
2019 (the “Effective Date”) shall be paid by capitalizing such interest and
adding it to the Principal Amount on July 2, 2019. For the avoidance of doubt,
the Principal Amount of the date hereof is $1,046,499.85. Thereafter, accrued
and unpaid interest shall be payable in arrears in cash on the last day of each
month (each, an “Interest Payment Date”). If the date on which any payment is
due hereunder falls on a day other than a Business Day, the payment thereof
shall be extended to the next Business Day. For the purposes of this Note,
“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banks in New York, New York are authorized or required by applicable law
to be closed. Monthly cash payments, if any, on the Principal Amount shall be
made in accordance with Section 1.8(d) of that certain Amended and Restated
Credit Agreement, dated as of July 2, 2019, among the Obligor, its subsidiaries
party thereto, Lateral Juscom Feeder LLC, as administrative agent, and the
lenders from time to time party thereto.

 

2. Interest. Interest shall be computed on the unpaid Principal Amount hereunder
on the basis of a year composed of three hundred sixty-five (365) days, but
shall accrue and be payable for the actual number of days during which the
Principal Amount is outstanding and shall be compounded quarterly by
capitalizing such interest quarterly. Accrued but unpaid interest shall be
payable in accordance with Section 1.

 

   

 

 

3. Location of Payment. The payments due under this Note shall be paid in lawful
money of the United States of America in immediately available funds and
delivered to the Holder by wire transfer to an account of the Holder designated
in writing by the Holder for such purpose or, if no such account is so
designated by the Holder, then by check to the Holder at the address set forth
above.

 

4. Prepayment.

 

  a. Voluntary. Subject to the terms of the Senior Credit Agreement and the
Subordination and Intercreditor Agreement, the Obligor shall have the right to
prepay all or any part of the balance of the Obligations, without penalty or
premium, provided that any such prepayment of the Obligations shall be applied,
subject to the Subordination and Intercreditor Agreement, first, to fees,
expenses and other amounts due under this Note (excluding principal and
interest), if any, second, to accrued and unpaid interest on the Principal
Amount to the date of such prepayment, and third, to the Principal Amount.      
  b. Mandatory. Subject to the terms of the Senior Credit Agreement and the
Subordination and Intercreditor Agreement, on or prior to the tenth (10th)
Business Day after the date on which the Obligor incurs indebtedness of an
amount greater than Fifteen Million Dollars ($15,000,000.00), the Obligor shall,
without penalty or premium, prepay the balance of the Obligations, provided that
any such prepayment of the Obligations shall be applied, subject to the
Subordination and Intercreditor Agreement, first, to fees, expenses and other
amounts due under this Note (excluding principal and interest), if any, second,
to accrued and unpaid interest on the Principal Amount to the date of such
prepayment, and third, to the Principal Amount.

 

5. [reserved].

 

6. Events of Default. For purposes of this Note, each of the following shall
constitute an “Event of Default” hereunder:

 

(a) the failure of the Obligor to make any payment when due of the outstanding,
unpaid principal amount on this Note, whether at maturity, upon acceleration or
otherwise;

 

(b) the failure of the Obligor to make any payment of interest on this Note, or
any other amounts due under this Note (other than principal) when due, whether
on an Interest Payment Date, at maturity, upon acceleration or otherwise, or the
failure of the Obligor to perform or comply with any other duty or obligation of
the Obligor under this Note, and such failure continues for more than thirty
(30) days after delivery by the Holder of written notice thereof;

 

(c) [reserved];

 

(d) there shall have occurred an acceleration of the stated maturity of the
Senior Debt (as defined in the Subordination and Intercreditor Agreement;

 

(e) if the Obligor shall admit in writing that it cannot pay its debts generally
as they become due;

 

(f) if the Obligor files a petition to take advantage of any bankruptcy or
insolvency law;

 

(g) an order, judgment or decree is entered adjudicating the Obligor or any
affiliate thereof as bankrupt or insolvent; or any order for relief with respect
to the Obligor or any affiliate thereof is entered under the U.S. Bankruptcy
Code or any other bankruptcy or insolvency law; or the Obligor or any affiliate
thereof petitions or applies to any tribunal for the appointment of a custodian,
trustee, receiver or liquidator of the Obligor or any affiliate thereof or of
any substantial part of the assets of the Obligor or any affiliate thereof, or
commences any proceeding relating to it under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law of
any jurisdiction; or any such petition or application is filed, or any such
proceeding is commenced, against the Obligor or any affiliate thereof and either
(i) the Obligor or such affiliate by any act indicates its approval thereof,
consents thereto or acquiescence therein or (ii) such petition application or
proceeding is not dismissed within sixty (60) days;

 

 2 

 

 

(h) if any general assignment for the benefit of the Obligor’s creditors shall
be made;

 

(i) there shall occur any default or material breach by the Obligor or its
affiliates under this Note which default or breach remains uncured for a period
of thirty (30) days following the Obligor’s receipt of an initial written notice
from Holder to Obligor of the occurrence or existence of such default or breach;

 

(j) [reserved];

 

(k) [reserved]; or

 

(l) any provision of this Note shall for any reason not be now or cease to be in
the future, valid, binding and enforceable in accordance with its terms, and any
of such conditions remains uncured for a period of fifteen (15) days following
the Obligor’s receipt of an initial written notice from Holder to Obligor of the
occurrence or existence of such condition.

 

For so long as any Obligation under this Note remains outstanding (other than
inchoate indemnity obligations), the Obligor covenants and agrees with the
Holder that, unless otherwise approved by the Holder in its sole discretion, the
Obligor will and will cause each of its subsidiaries to, at all times promptly
notify the Holder in writing of (i) the occurrence of an Event of Default, (ii)
the occurrence of any event or condition which, with the giving of notice or the
lapse of time (or both) would constitute an Event of Default and (iii) the
occurrence of any event of default under any documentation governing
indebtedness.

 

7. Consequences of the Occurrence of an Event of Default.

 

(a) If an Event of Default set forth in Section ‎6(a) through ‎6(d), and ‎6(i)
through ‎6(l) has occurred and is continuing, the Holder may, subject to the
terms and conditions of this Note, declare all or any portion of the
outstanding, unpaid Principal Amount, accrued interest, and other amounts owing
under this Note, due and payable and demand immediate payment thereof in cash,
and, under such circumstances. Subject to the terms of the Senior Credit
Agreement and the Subordination and Intercreditor Agreement, if the Holder
demands immediate payment thereof, the Obligor shall immediately pay to the
Holder the such amounts requested to be paid. Upon the occurrence of any Event
of Default as defined under Section ‎6(e) through ‎6(h), the outstanding, unpaid
Principal Amount, accrued interest, and other amounts owing under this Note
shall automatically become immediately due and payable in full, without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by the Obligor.

 

(b) Outstanding and unpaid Principal Amount and, to the extent permitted by
applicable law, overdue interest and fees or any other amounts payable under
this Note shall bear interest from and including the due date thereof until paid
at a rate per annum equal to fifteen percent (15%) or the highest interest rate
permitted by applicable law, whichever is lower (the “Default Rate”). Upon an
Event of Default, the outstanding and unpaid Principal Amount shall bear
interest at the Default Rate until such time as the Event of Default has been
cured or waived.

 

(c) The Obligor shall pay to the Holder the reasonable attorneys’ fees and
disbursements and all other reasonable out-of-pocket costs incurred by the
Holder in order to collect amounts due and owing under this Note or otherwise to
enforce the Holder’s rights and remedies hereunder.

 

8. Tax Treatment. The Holder and the Obligor agree to treat this Note and the
Obligations evidenced hereby as indebtedness for federal, state, local and
foreign tax purposes.

 

 3 

 

 

9. No Impairment. The Obligor will not by amendment of its certificate of
incorporation or bylaws, or through reorganization, consolidation, merger,
dissolution, issue or sale of securities, sale of assets or any other voluntary
action, willfully avoid or seek to avoid the observance or performance of any of
the terms of this Note, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such action as may be
necessary or appropriate in order to protect the rights of the Holder under this
Note against wrongful impairment.

 

10. Governing Law and Venue. This Note shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws. In the event of any conflict between any provision of this
Note and the Subordination and Intercreditor Agreement, the Subordination and
Intercreditor Agreement shall control.

 

11. Amendments; Waiver. All amendments to this Note must be in writing and
signed by the Holder and the Obligor. No delay or omission on the part of the
Holder in exercising any right of the Holder hereunder shall operate as a waiver
of such right or of any other right of the Holder under this Note. No waiver of
any right of the Holder contained in this Note shall be effective unless in
writing and signed by the Holder, nor shall a waiver on one occasion be
construed as a waiver of any such right on any future occasion. Without limiting
the generality of the foregoing, the acceptance by the Holder of any late
payment shall not be deemed to be a waiver of the Event of Default arising as a
consequence thereof. The Obligor waives presentment, demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note.

 

12. Assignment. The rights and obligations of Obligor and Holder shall be
binding upon and benefit the successors and permitted assigns and transferees of
Obligor and Holder; provided, that Obligor shall not be permitted to assign this
Note or its rights or obligations hereunder without the prior written consent of
the Holder in each instance, in the Holder’s sole and absolute discretion, and
provided, further, that, in no event shall Holder sell, exchange, assign,
pledge, hypothecate, transfer or otherwise dispose (each, a “Transfer”) of this
Note or any interest of Holder therein without Obligor’s prior written consent,
in its sole and absolute discretion. In the event of any permitted Transfer
hereunder, (i) the Holder agrees to pay for all costs associated with
documenting, implementing or otherwise accommodating such Transfer, including
without limitation, any cost incurred in connection with the issuance of a
replacement note as required under Section ‎15(c), (ii) each prospective Holder
shall be, and shall provide a representation that it is, entering into such
Transfer for its own account and not with a view to, or for sale in connection
with, any subsequent distribution), and (iii) each prospective Holder shall
become a party to this Note (or any replacement note). Any Transfer by the
Holder or assignment by the Obligor made other than in strict accordance with
this Section ‎12 shall be null and void. Any permitted transferee of the
Holder’s rights and obligations under this Note in accordance with this Section
‎12 shall be deemed to be the “Holder” for purposes of this Note.

 

13. Notice. All notices and other communications given or made pursuant to this
Note shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the Party to be notified, (b) two (2) days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (c) upon receipt after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt. All communications shall be sent to the Holder at the address set forth
above, or to the Obligor as follows:

 

FTE Networks, Inc.

237 West 35th Street

Suite 901

New York, NY 10001

Attn.: Chief Financial Officer

Facsimile: 877-781-2583

 

or to such address as may be subsequently provided by a Party by written notice
to the other Party given in accordance with this Section 13.

 

14. Certain Definitions.

 

(a) “Person” mean any individual, corporation, limited liability company,
general or limited partnership, association, joint stock company, trust, joint
venture, unincorporated organization or governmental entity (or any department,
agency or political subdivision thereof).

 

 4 

 

 

(b) “Sale of Obligor” means (i) the acquisition of the Obligor by another Person
or group of related Persons by means of any transaction or series of related
transactions (including any acquisition of Obligor securities or derivative
securities, reorganization, merger or consolidation, but excluding (x) any
issuance and sale by the Obligor, in one transaction or a series of related
transactions, of Obligor securities or derivative securities having less than a
majority of the total voting power represented by the outstanding voting
securities of the Obligor or (y) any issuance and sale by the Obligor of obligor
securities or derivative securities for capital raising purposes, provided that
in connection with either clause (x) or (y) above no proceeds are distributed to
security holders of the Obligor or are used to repurchase or redeem any
securities of the Obligor in connection with such transaction or within 12
months thereafter) after the consummation of which the holders of the voting
securities of the Obligor outstanding immediately prior to such transaction or
series of related transactions own, directly or indirectly, less than a majority
of the total voting power represented by the outstanding voting securities of
the Obligor or such other surviving or resulting entity (or if the Obligor or
such other surviving or resulting entity is a wholly-owned subsidiary
immediately following such acquisition, its parent) immediately after such
transaction or series of related transactions; (ii) a sale, lease or other
disposition of all or more than 50% of the assets of the Obligor and its
subsidiaries taken as a whole by means of any transaction or series of related
transactions, except where such sale, lease or other disposition is to a
wholly-owned subsidiary of the Obligor; or (iii) any bankruptcy, liquidation,
dissolution or winding up of the Obligor whether voluntary or involuntary.

 

15. Miscellaneous.

 

(a) With regard to all dates and time periods set forth or referred to in this
Note, time is of the essence. Unless specified otherwise, any action required
hereunder to be taken within a certain number of days shall be taken within that
number of calendar days (and not Business Days), provided, however, that if the
last day for taking such action falls on a weekend or a holiday in New York, New
York, the period during which such action may be taken shall be automatically
extended to the next Business Day.

 

(b) Wherever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or remaining provisions of this
Note. No delay or failure on the part of the Holder in the exercise of any right
or remedy hereunder shall operate as a waiver thereof, nor as an acquiescence in
any default, nor shall any single or partial exercise by the Holder of any right
or remedy preclude any other right or remedy.

 

(c) The Obligor or the Holder (i) may, but shall not be obligated to, request in
writing the issuance of a replacement note to evidence any increases or
decreases in the balance of the Principal Amount pursuant to Sections ‎1 and ‎4,
(ii) shall request in writing the issuance of a replacement note to evidence any
permitted assignment pursuant to Section ‎12, and (iii) shall request in writing
the issuance of a replacement note to evidence the mutilation, destruction, loss
or theft of this Note (or any replacement note) and the ownership thereof, in
each case, such replacement note being identical in form and substance in all
respects to this Note (other than to reflect such changes as set forth in this
Section ‎15(c)). Upon any such request or requirement, the Obligor shall issue
such replacement notes and the Holder(s) of this Note or such replacement notes
shall return such notes to be replaced to the Obligor, in each case marked
“cancelled”, or deliver to the Obligor a lost note indemnity form in substance
satisfactory to the Obligor and, with respect to any replaced notes, such notes
shall thereafter be deemed no longer unpaid and/or outstanding hereunder.

 

(d) After the Principal Amount and all interest due thereon, and any other
amounts at any time owed on this Note has been paid in full (or deemed paid in
full), this Note shall be surrendered to the Obligor for cancellation and shall
not be reissued.

 

(e) Notwithstanding any business or personal relationship between the Obligor
and the Holder, or any officer, director, member, manager or employee of the
Holder, that may exist or have existed, the relationship between the Obligor and
the Holder under and with respect to this Note is solely that of debtor and
creditor, the Holder has no fiduciary or other special relationship with the
Obligor by virtue of this Note, the Obligor and the Holder are not partners or
joint venturers, and no term or condition of any of this Note will be construed
so as to deem the relationship between the Obligor and the Holder to be other
than that of debtor and creditor.

 

Paragraph and Section headings are for the convenience of reference only and are
not a part of this Note and shall not affect its interpretation.

 

[SIGNATURE PAGE FOLLOWS]

 

 5 

 

 

IN WITNESS WHEREOF, the Obligor has caused this Note to be executed as of the
Effective Date.

 

“OBLIGOR”:

 

FTE NETWORKS, INC.

 



By:     Name:     Title:    

 

   

 

 